IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE             FILED
                      FEBRUARY SESS ION, 1999         April 21, 1999

                                                Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
STATE OF TENNESSEE,         )   C.C.A. NO. 03C01-9804-CR-00133
                            )
     Appellee,              )
                            )
                            )   HAMILTON COUNTY
VS.                         )
                            )   HON. DOUGLAS A. MEYER
MITC HEL L EDW ARD M INGIE ,)   JUDGE
                            )
     Appe llant.            )   (Direct Appeal - DUI - Revoked
                            )   License)




FOR THE APPELLANT:              FOR THE APPELLEE:

CONRAD FINNE LL                 JOHN KNOX WALKUP
P. O. Box 1476                  Attorney General and Reporter
Cleveland, TN 37364-1476
                                ELLEN H. POLLACK
                                Assistant Attorney General
                                425 Fifth Avenu e North
                                Nashville, TN 37243

                                BILL COX
                                District Attorney General

                                PARKE MASTERSON
                                Assistant District Attorney
                                City and County Courts Building
                                Chattanooga, TN 37402



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                           OPINION


        The appellant, Mitchell Edward Mingie, was convicted by a Hamilton

Coun ty jury of one (1) count of driving under the influence of an intoxican t, fifth

offense. He also pled guilty to one (1) count of driving on a revoked license. The

trial court sentenced Appellant to concurrent terms of six (6) months for driving

on a revoked license and eleven (11) months and twenty-nine (29) days for

driving under the influence.1 On appeal, Appellant claims that the evidence was

insufficient to sustain the jury’s verdict for driving u nder the influenc e. After a

thorough review of the re cord b efore th is Cou rt, we aff irm the trial c ourt’s

judgm ent.



                                                    I




        Officer Ragan McDevitt with the Hamilton County Sheriff’s Department

testified as follows. At approximately 9:30 p.m. on June 22, 1996, he was

dispatched to the sce ne of a single moto r vehicle accident in Ha milton Cou nty,

Tennessee. When McDevitt arrived, other eme rgency perso nnel were presen t,

and Appellant, his wife, and his fifteen (15) year old niece, Jessic a Long, we re

standing outside of the vehicle. When McDevitt inquired as to how the accident

occurred, Appellant informed the officer that he had lost control of the vehicle




        1
         The trial court also revoked Appellant’s driving privileges for three (3) years and imposed a fine
of $1,110 for driving under the influence and $50 for driving on a revoked license.

                                                  -2-
while maneuvering a curve and traveling down a hill. Appellant advised the

officer that he ha d bee n driving the veh icle an d did n ot have his drive r’s license.

       The vehicle involved in the accident was a Toyota pickup with a bench

seat. When McDevitt questioned the passengers as to their relative positions in

the truck when the accident occurred, Cheryl Mingie, Appellant’s wife, advised

the officer that she had been sitting in the middle of the seat. Jessica stated that

she wa s sitting nex t to the pas senge r door.

       W hile investigating the accident, the officer noticed that Appellant was

having difficulty keeping his balance. McDevitt observed that Appellant had

bloodshot eyes and sm elled o f alcoh ol. Furth er, Mc Devitt n oticed that Ap pellan t’s

speech was slow and he was un stable on his feet.                Officer McDevitt arrested

Appellant for driving under the influence of an intoxicant and, while escorting

Appellant to the p olice car, had to “ho ld on to him to ke ep him from falling.”

       Subseq uently, Appellant signed an implied consent form and acquiesced

in a breathalyser test. Appellant’s blood alcohol content was found to be 0.17.

       At trial, Jessica Long testified on behalf of the defense. She stated that

Cheryl Mingie, not Appellant, had been driving the vehicle at the time of the

acciden t. Jessica testified that, when Officer McDevitt inquired as to who was the

driver of the ve hicle, A ppella nt resp onde d, “If I tell you I was d riving th is truck , will

you let the ladies go?” On cross-examination, however, Long acknowledged that

she failed to advise anyon e that C heryl M ingie was the driver of the vehicle until

the day of trial, which was approxim ately eighte en (18) m onths a fter the date of

the incide nt.

       The jury found Appellant guilty of driving under the influence of an

intoxicant. The parties subm itted the issu e wheth er App ellant was guilty of a fifth

                                               -3-
offense to the trial court. The trial court found Appellant to be a fifth offender of

driving under the influence. Appellant also pled guilty to driving on a revoked

license.2 From his conviction of driving under the influence, Appe llant brin gs this

appe al.



                                                   II




        In his sole issue on appeal, Appellant challenges the sufficiency of the

convicting eviden ce. Sp ecifica lly, he cla ims th at he c anno t be co nvicted solely

on the ba sis of his uncorro borated extra-judicia l confess ion. He further argues

that because Jessica Long was present at the time of the accident, her testimony

is more reliable than that of Officer McDevitt. Therefore, he contends that the

jury should have afforded Long’s testimony greater weight than McDevitt’s.

                                                  A.

        When an accused challenges the su fficiency of the evidence , this Court

must review the record to determine if the evidence adduced during the trial was

sufficient “to support the findings by the trier of fact o f guilt beyon d a rea sona ble

doubt.”     Tenn. R. App. P. 13(e).             This rule is app licable to findin gs of g uilt

predicated upon direct evidence, circumstantial evidence or a combination of

direct and circums tantial evide nce. State v. Brewer, 932 S.W.2d 1, 19 (Tenn.

Crim. App . 1996).

        In determining the sufficiency of the evidence, this Court does not reweigh

or reevaluate the evide nce. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.

        2
          Because the only issue at trial was whether Appellant was driving the vehicle at the time of the
accident, Appellant agreed to plead guilty to driving on a revoked license if the jury found him guilty of
driving under the influence.

                                                  -4-
1978). Nor may this Court substitute its inferences for those drawn by the trier

of fact from circums tantial evide nce. Liakas v. S tate, 199 Tenn. 298, 305, 286
S.W.2d 856, 859 (19 56). To the c ontrary, this C ourt is requ ired to afford the s tate

the strongest legitimate view of the evidence contained in the record as well as

all reason able an d legitima te inferences which may be drawn from the evidence.

State v. Tuttle , 914 S.W.2d 926, 932 (T enn. C rim. App . 1995). “A guilty verdict

by the jury, approved by the trial judge, accredits the testimony of the witnesses

for the State and resolves all conflicts in favor of the theory of the State.” State

v. Grace, 493 S.W .2d 474, 476 (Tenn. 197 3).

       Because a verdict of guilt removes the presumption of innocence and

replaces it with a presumption of guilt, the accused has the burd en in this Court

of illustrating why the evidence is insufficient to support the verdict returned by

the trier of fact. State v. Tug gle, 639 S.W.2d 913 , 914 (T enn. 19 82); State v.

Grace, 493 S.W.2d at 476.

                                          B.

       Appellant mainta ins that the sta te did not p resent su fficient eviden ce to

corrobo rate his confession tha t he wa s the d river of th e vehic le.       It is we ll

established that the corpus delicti of a crime may not be proven by a defen dant’s

extra-judicial confess ion alone . Ashby v. State, 124 Tenn. 684, 139 S.W. 872,

875 (1911). To establish the corpus delicti of a crime, the state must prove two

elements: (1) “[t]hat a certain result has been produced,” and (2) “[t]hat the res ult

was created throug h criminal age ncy.” State v. Ervin, 731 S.W.2d 70, 71-72

(Tenn. Crim. App. 1986). The elements of corpus delicti may be proven by

circum stantial evid ence. Id. at 72.



                                          -5-
       In the case sub judice, Appellant informed the officer that he was the driver

of the vehicle when the accident occurred. This inculpatory statement was

corroborated when the oth er pas seng ers of th e vehic le informe d Officer M cDevitt

that Appe llant’s w ife was sitting in the m iddle of the seat, and Jessica was by the

passenger door.      Ne ither Mrs. M ingie nor J essica c ontradicted Appe llant’s

statement that he w as the dr iver of the ve hicle. Office r McDe vitt testified at trial

that he received “no indication” from the passengers that Appellant was not the

driver of the vehicle.


       The question whether the state has sufficiently proven the corpus delicti is

a question for the jury. Ervin, 731 S.W.2d at 71. Furthermore, “[o]nly slight

evidence of the corpus delicti is necessary to corroborate a confession and thus

susta in a conviction.” Id. at 72. We conclude that the state presented sufficient

corroborative evidence to support Appellant’s conviction.

       This issu e is withou t merit.

                                           C.

       Appellant further ass erts that because Jessica was an eyewitness to the

incident, her testim ony des erves gre ater weig ht than tha t of Officer McD evitt.

However, it is beyond dispute th at ques tions con cerning the cred ibility of the

witnesses, the weight and value to be given the evidence as well as all factual

issues raised by the evide nce are resolved by the jury as the trie r of fact. State

v. Tuttle , 914 S.W.2d at 932. The jury was able to observe the deme anor of b oth

witnesses and assess their credibility accordingly. Clearly, the jury discredited

Long ’s testimon y. This Cou rt is not at liberty to overturn the jury’s determination.

       This issu e has n o merit.


                                           -6-
-7-
                                           III




      W e conclude tha t the eviden ce is sufficie nt to supp ort Appe llant’s

conviction for driving under the influence of an intoxicant. Accordingly, the

judgment of the trial court is affirmed.




                                 ____________________________________

                                 JERRY L. SMITH, JUDGE




CONCUR:




___________________________________

JOSEPH M. TIPTON, JUDGE




___________________________________

L. TERRY LAFFERTY, SPECIAL JUDGE




                                           -8-